Citation Nr: 0926064	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to service connection for a right foot 
disability, claimed as heel spurs and Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from February 1980 to August 
1994.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
RO which, in part, denied service connection heel spurs and 
Achilles tendonitis of the right foot and degenerative disc 
disease of the lumbosacral.  A hearing before a Decision 
Review Officer was held in January 2004.  In June 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the issues currently on appeal 
for additional development in February 2007 and December 
2008.  

Given the medical complexity involving the Veteran's right 
foot disability, the issue has been recharacterized and will 
be addressed in the REMAND portion of the decision.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A low back disability was not present in service or until 
many years after service, and there is no competent evidence 
that any current degenerative disc disease of the lumbosacral 
spine is related to service.  


CONCLUSION OF LAW

The Veteran does not have degenerative disc disease of the 
lumbosacral spine due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, letters dated in March, August and September 
2001, April 2007, and January 2009 were sent by VA to the 
Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although some of the letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in May 2008 and April 2009.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claim for service connection; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Veteran's service treatment records and all VA identified 
by him have been obtained and associated with the claims 
file.  The Veteran was examined by VA during the pendency of 
this appeal and VA obtained two addenda to that examination.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination and associated 
opinions obtained in this case are adequate as they are 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and includes an 
opinion with supporting rationale and references to the 
record.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Further, the Veteran testified at a Decision 
Review Officer (DRO) hearing in January 2004, and before the 
undersigned member of the Board at the RO in June 2006.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Low Back Disability

The Veteran contends that his current low back disability, 
diagnosed as degenerative disc disease is due to injuries 
sustained during airborne training shortly before he deployed 
to Saudi Arabia in 1990.  The Veteran testified that he first 
experienced low back pain after he arrived in Southwest Asia, 
and that he has had chronic back pain ever since.  He also 
testified that he was not treated for back problems during 
service, but that he was given Motrin 300 at the emergency 
room.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this regard, the service treatment records showed that the 
Veteran was seen for various maladies on numerous occasions 
in service.  However, other than symptomatic complaints of 
back pain associated with an upper respiratory infection in 
July 1982 and November 1986, and when treated for hemorrhoids 
and an anal fissure in December 1986, the service treatment 
records are silent for any findings, abnormalities or 
diagnosis referable to any back problems during his 14 years 
of military service.  The service records showed that the 
Veteran was seen for chest and right hip pain during airborne 
training in August 1990, but do not show any complaints, 
treatment or abnormalities referable to a back problem.  On a 
Report of Medical History for separation from service in 
August 1994, the Veteran specifically denied any recurrent 
back pain, lameness, or arthritis, rheumatism or bursitis and 
no pertinent abnormalities were noted on examination at that 
time.  The Veteran's spine and musculoskeletal system was 
normal.  

Additionally, the Veteran made no mention of any back 
problems on his original claim for VA compensation benefits, 
received in February 1995, on a subsequent claim for benefits 
in June 1996, or when examined by VA in February 1997.  

A VA MRI study of the Veteran's lumbosacral spine in 
connection with a Gulf War examination in October 2000 
revealed multiple disc bulging from L3 to S1 levels, most 
severe at the L4-5 level.  X-ray studies at that time also 
revealed mild narrowing of the L1-2 and L2-3 levels and mild 
degenerative changes of the articular facets.  

A VA outpatient note by a physician's assistant, dated in 
February 2001, indicated that he had reviewed records 
pertaining to injuries the Veteran sustained during airborne 
training, and that he continued to have the same symptoms.  
The examiner opined that the Veteran's degenerative disc 
disease of the lumbar spine was more likely than not due to 
airborne training.  

When examined by VA in February 2004, the Veteran reported 
that he injured his back during training in 1991, and that he 
had chronic low back pain ever since.  The diagnoses included 
degenerative disc disease of the lumbar spine with mild 
stenosis at the L4-5 level.  

On VA examination in November 2007, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints and medical history.  The 
examiner noted that there was no evidence of a low back 
injury as described by the Veteran in the service treatment 
records and no evidence of recurrent treatment or chronic low 
back problems during service.  The examiner opined, in 
essence, that absent evidence of a back injury or chronic 
back problems in service or until years after service, the 
Veteran's current low back disability was not related to 
service.  

In an addendum, dated in February 2009, the VA examiner 
indicated that the claims file was reviewed and noted that 
there was no evidence of a back injury or a diagnosed back 
disability during service, and that the Veteran did not 
report any back problems on a claim received in 1995.  The 
examiner opined, in essence, that the Veteran's current back 
disability was not related to service as there was no 
evidence of a back injury or disability in service and no 
evidence of any chronicity of back symptomatology until 
several years after service.  Further, the examiner opined 
that, based on the objective evidence of record, any opinion 
relating the Veteran's current back disability to service 
would be speculative.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations regarding low back pain in 
service.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In this regard, the Board notes that contrary to the 
Veteran's assertion that he has had chronic back pain since 
his airborne training in 1990, he made no mention of any such 
problems at anytime during his four years of remaining 
service.  The service treatment records showed that the 
Veteran was seen for various maladies on numerous occasions 
subsequent to his airborne training in 1990, including for 
relatively minor problems such as a rash on his thigh and 
folliculitis in May 1993, and an abrasion on his left knee in 
April 1994.  Yet, he never reported any back problems.  In 
fact, the Veteran specifically denied any history of 
recurrent back pain at the time of his service separation 
examination in August 1994.  It would not be unreasonable to 
expect that if the Veteran had chronic back pain since 1990, 
he would have at least mentioned this at some point during 
his four years of remaining service.  That the Veteran 
reported a history of various medical problems, including 
chronic colds at the time of his separation examination, but 
specifically denied any history of recurrent back pain is 
inconsistent with his current assertions.  The Board notes 
further the Veteran's assertion that while he was not treated 
for back pain in service, he was given prescription strength 
Motrin at the emergency room to be unsupported by the 
contemporaneous record.  There is no objective evidence that 
medical personnel provided the Veteran with prescription 
strength medication without an examination and unlikely that 
such would have been provided without documentation in the 
Veteran's service record.  

As noted above, the service treatment records do not reflect 
any complaints, treatment, abnormalities, or diagnosis 
referable to any low back problems, nor did the Veteran 
report any such problems at the time of his separation 
examination in August 1994.  Likewise, the Veteran never 
mentioned any back problems on his original claim for VA 
compensation benefits in February 1995, on a subsequent claim 
in June 1996, or when examined by VA in February 1997.  
Although the Veteran has asserted that he did not receive 
treatment for back pain from 1994 to 2000 because he was 
living overseas, it is clear from the record that the Veteran 
was pursuing claims for VA benefits during at least part of 
this timeframe for other disabilities that he related to 
military service.  

Given the absence of any complaints or objective evidence of 
a back injury or chronic symptoms in service or until years 
thereafter, the Board finds that the Veteran's contentions 
that he has had chronic back problems since service is not 
credible.  Buchanan v. Nicholson, supra; Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

Additionally, the Board finds that the February 2001 
favorable opinion by a VA physician's assistant is of limited 
probative value and unpersuasive.  It is evident that the 
examiner's opinion was based, in part, on the Veteran's self-
described history of chronic back symptoms since 1990 which, 
as discussed above, is not supported by the objective 
evidence.  Although the examiner indicated that he reviewed 
records pertaining to the Veteran's "airborne training and 
injuries from jumps" he did not identify what specific 
records he reviewed nor did he offer any discussion or 
analysis as to the basis for his conclusion.  The Court has 
held that a medical opinion is inadequate when it is 
unsupported by any clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also, Miler v. West. 11 Vet. App. 
345, 348 (1998), (a bare conclusion, even when reached by a 
health care professional, is not probative without a factual 
predicate in the record.).  

In this case, the Board finds the November 2007 and February 
2009 VA opinions persuasive, as they were based on a thorough 
review of the record, including the favorable opinion, and 
included a detailed discussion of all relevant facts.  The 
examiner offered a rational and plausible explanation for 
concluding that the Veteran's current low back disability was 
not related in any way to service.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  

Concerning the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The issue in 
this case does not involve a simple diagnosis and the Veteran 
is not competent to provide more than simple medical 
observations.  The current diagnosis may not be diagnosed via 
lay observation alone and the Veteran is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

As there is no credible evidence of a back injury or chronic 
symptomatology in service or until several years after 
service; no credible medical evidence of record suggesting a 
connection between any current low back disability and 
service, and no evidence of arthritis within one year of 
discharge from service, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  


REMAND

The Veteran contends that he has had chronic right foot 
problems ever since an injury to his foot during basic 
training, and believes that his current right foot 
disabilities, including heel spurs and Achilles tendonitis 
are related to service.  

The service treatment records showed that the Veteran was 
treated for a right ankle injury during basic training in 
February 1980, and for a trauma to the right foot and ankle 
in March 1988.  The principal findings on both occasions 
included some tenderness and minimal swelling.  X-ray studies 
showed no evidence of fracture with incidental accessory 
phalanx of the 5th toe.  On a Report of Medical History for 
separation from service in August 1994, the Veteran 
specifically denied any foot trouble, and no pertinent 
abnormalities were noted on examination at that time.  

VA outpatient notes beginning in 2000 showed treatment for 
various right foot problems and include diagnoses of heel 
spur syndrome, Achilles tendonitis and plantar fasciitis.  
(See February 2001 VA outpatient note).  

During the pendency of the appeal, the Board remanded the 
matter to the AMC, in part, to determine the nature and 
etiology of the Veteran's current right foot problems.  
Although the Veteran was examined by VA in November 2007, the 
examiner's opinion was somewhat limited in scope and did not 
address all of the Veteran's right foot problems.  That is, 
while the examiner indicated that there was no evidence of 
any right heel spurs or Achilles tendonitis in service or 
until several years after service, and opined that his 
current heel spurs and Achilles tendonitis were not related 
to service, he did not offer any opinion as to whether any 
current right foot disability was related to the foot/ankle 
injuries in service.  Further, more recent VA outpatient 
records showed that the Veteran has additional right foot 
problems, including osteoarthritis and instability in the 
right ankle and x-ray evidence of a plantar calcaneal 
enthesophyte in the right foot.  Although none of the current 
right foot disabilities were shown to have been present in 
service, the examiner did not offer an opinion as to whether 
any current right foot disability is a residual of, or 
causally related to the Veteran's right ankle injuries in 
service.  

Part of VA's duty to assist under Veterans Claims Assistance 
Act of 2000 (VCAA) is to provide the Veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2008).  Given the medical complexity 
of this case, the Board finds that the VA examination was 
inadequate for the stated purpose and that further 
development of the record is indicated.  See Stegall v. West, 
11 Vet. App. 268 (1998); Murinscsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).   

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  The Veteran should be afforded a VA 
orthopedic examination to determine 
nature and, if feasible, etiology of any 
identified right foot disability.  In 
particular, whether any current right 
foot disability is related to his right 
ankle/foot injuries in service.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
identified right foot disability is 
related to or a residual of the 
documented right foot and ankle injuries 
in service.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is unable to 
render a determination as to the 
etiology, they should so state and 
indicate the reasons.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

2.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has provided an adequate 
response to the question posed.  If not, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2008).  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


